Case 2:19-cv-00236-JES-NPM Document 102 Filed 08/10/21 Page 1 of 30 PageID 563



                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                               FORT MYERS DIVISION


 MATTHEW COOPER,

         Plaintiff,

 v.                                          Case No. 2:19-cv-236-JES-NPM

 LORI NORWOOD, SANDRA HANNAN, S.
 WICKER, BETTY SANCHEZ, T.
 JOHNSON, KATHERINE KIEKENAPP,
 CARMEN SCUDERA, WAYNE MATSON,
 DESOTO ANNEX, JEANETTE JACKSON,
 MS. ROBERTS, TED GJERDE, KIMBERLY
 STRUBE, CENTURION HEALTH CARE,
 TRACY MYERS, RICHARD MCMANUS, and
 SANDRA PETERSON,

          Defendants.


                               OPINION AND ORDER

       Plaintiff,     a     prisoner   of   the    Florida    Department    of

 Corrections, initiated this action on April 15, 2019 by filing a

 pro se 42 U.S.C. § 1983 complaint.               (Doc. 1).     Plaintiff is

 proceeding on his second amended complaint.                 (Doc. 25).    The

 following are before the Court:

            Plaintiff’s motion to dismiss Defendants B.
            Sanchez, K. Strubbe, and Mrs. Jackson/Roberts
            from the case. (Doc. 76, filed Oct. 1, 2020);

            Defendants Lori Norwood, Katherine Kiekenapp,
            Carmen Scudera, Wayne Matson, Ted Gjerde,
            Tracy Myers, Richard McManus, and Sandra
            Hannan’s motion to dismiss Plaintiff’s second
            amended complaint. (Doc. 78, filed Oct. 13,
            2020);


                                       1
Case 2:19-cv-00236-JES-NPM Document 102 Filed 08/10/21 Page 2 of 30 PageID 564



            Plaintiff’s   response   in   opposition   to
            Defendants Lori Norwood, Katherine Kiekenapp,
            Carmen Scudera, Wayne Matson, Ted Gjerde,
            Tracy Myers, Richard McManus, and Sandra
            Hannan’s motion to dismiss Plaintiff’s second
            amended complaint. (Doc. 86, filed Nov. 23,
            2020); and

            Defendant Centurion Health Care, Inc. and
            Sandra    Peterson’s   motion   to   dismiss
            Plaintiff’s second amended complaint. (Doc.
            96, filed Dec. 22, 2020).

       For the reasons given in this Order, the motions to dismiss

 are granted.      All claims against Defendants Sanchez, Strubbe,

 Jackson, Roberts, Norwood, Kiekenapp, Scudera, Matson, Gjerde,

 Myers, McManus, Hannan, Centurion Healthcare, and Peterson are

 dismissed as unexhausted and/or for failure to state a claim upon

 which relief may be granted.             On its own motion, the Court

 dismisses Defendant Desoto Annex from this action as an improper

 defendant.     Plaintiff will be allowed to file a third amended

 complaint against Defendants Matson and Hannan and against any

 unserved defendants.

                              I.    Pleadings

       A.   Second Amended Complaint

       Plaintiff filed his second amended complaint (SAC) in this

 Court on April 13, 2020.     (Doc. 25).    In the 39-page SAC, Plaintiff

 generally alleges that he has been subject to mistreatment stemming

 from a September 11, 2018 altercation with Defendants Hannan and

 Wicker in which two boxes of Plaintiff’s legal documents were



                                      2
Case 2:19-cv-00236-JES-NPM Document 102 Filed 08/10/21 Page 3 of 30 PageID 565



 either destroyed or lost.         (Id. at 6, 7–8, 19).      The remaining

 allegations appear to be either: (1) completely unrelated to the

 September 11 incident; or (2) claims of mistreatment (or conspiracy

 to mistreat) in retaliation for Plaintiff’s grievance of the

 September 11, 2018 incident.         Plaintiff asserts that he brings

 claims    of:   (1)   retaliation;   (2)   deliberate   indifference;   (3)

 denial of adequate access to the court; (4) denial of adequate

 medical care and treatment; (5) assault and battery; (6) constant

 exposure to imminent [sic]; (7) principle/accessory during [sic];

 and conspiracy.       (Doc. 25 at 3.) 1

       Plaintiff asserts that, on some unspecified date, Defendant

 Sergeant Hannan struck Plaintiff twice with her elbow while Officer

 Wicker twisted Plaintiff’s arms above his head.           (Doc. 25 at 7).

 Defendant Hannan told Defendant Wicker to break Plaintiff’s neck


       1Plaintiff’s SAC is replete with legal jargon, conclusory
 (and unexplained) allegations, unwarranted deductions of facts,
 and legal conclusions masquerading as facts. In short, the SAC
 is a quintessential shotgun pleading that fails to “give the
 defendants adequate notice of the claims against them and the
 grounds on which each rests.” Celestine v. Capital One, 741 F.
 App’x 712, 714 (11th Cir. 2021).     Nevertheless, the Court will
 liberally construe, as best it is able, the SAC to determine
 whether any of Plaintiff’s allegations state a claim and if so,
 whether that claim was properly exhausted.      To the extent the
 Court has overlooked intended claims, they are dismissed without
 prejudice under Rules 8 and 10 of the Federal Rules of Civil
 Procedure. Weiland v. Palm Beach Cty Sheriff’s Office, 792 F.3d
 1313, 1320 (11th Cir. 2015) (recognizing that a district Court has
 the “inherent authority to control its docket and ensure the prompt
 resolution of lawsuits,” which includes the ability to dismiss a
 complaint on shotgun pleading grounds).


                                       3
Case 2:19-cv-00236-JES-NPM Document 102 Filed 08/10/21 Page 4 of 30 PageID 566



 in   retaliation    for     writing   grievances.       (Id.)    Thereafter,

 Defendant Wicker also struck Plaintiff with an elbow and took him

 inside a “strip search” room where he threatened Plaintiff again

 for writing so many grievances.            (Id.)

       On September 11, 2018, Plaintiff was attempting to board a

 bus to go to the South Florida Reception Center for a medical

 appointment.      (Doc. 25 at 8, 11).        He was carrying two large bags

 and was unable to also carry his “two legal that [were] on the

 floor.”    (Id. at 8)       Defendant Hannan told Plaintiff that if he

 could not carry them, she would consider them forfeited.               (Id.)

 However, Plaintiff had a medical pass stating that he could not

 carry more than fifteen pounds.              (Id.)   Defendant Hannan told

 Plaintiff that she did not care about his medical pass.                (Id.)

 Defendants Scudera, Jackson, Sanchez, Kiekenapp, and Johnson were

 present and did not intervene.              (Id.)    To the contrary, they

 affirmed that, if Plaintiff could not carry his boxes, they would

 be forfeited.       (Id.)     Plaintiff asserts that he lost all the

 property in two large legal boxes and canteen bags.              (Id. at 9).

 When Plaintiff returned to Desoto Correctional Institution on

 September 18, 2018, he filed grievances about the assault and

 battery committed by Defendants Hannan and Wicker.              (Id. at 11).

       Plaintiff    generally     asserts,     without   providing   dates   or

 specific incidents, that numerous defendants are trying to harm



                                        4
Case 2:19-cv-00236-JES-NPM Document 102 Filed 08/10/21 Page 5 of 30 PageID 567



 him by spreading false rumors.          (Doc. 25 at 12).       He asserts that

 the defendants have written “bogus” disciplinary reports “from 4-

 18-19    [through]    January    16,   2020.”       (Id.)     He   asserts   that

 Defendant Sergeant Matson “was given green light to stalk, harass,

 and retaliate” against Plaintiff.            (Id.)      He also asserts that

 Defendant Matson was allowed to attempt to have Plaintiff beat up

 and stabbed and that Defendant Matson told other inmates that

 Plaintiff was the reason they were not getting called to canteen.

 (Id.)     He asserts that Defendant Matson engaged in “constant

 retaliation” from November of 2018 until January 16, 2020 by

 generally exposing Plaintiff to danger and causing Plaintiff to

 engage in sixteen altercations with other inmates who Defendant

 Matson allegedly sent to attack him.              (Id. at 13, 15).

       Plaintiff asserts that Defendant Lori Norwood has conspired

 with the other defendants, but he provides no dates of Defendant

 Norwood’s allegedly unconstitutional actions.               (Doc. 25 at 13–14).

 He does assert that she failed to satisfactorily respond to his

 grievances.     (Id. at 14).      He asserts that Defendant Norwood has

 failed    to   respond    to    “her   subordinate’s        systematic    ongoing

 corruption,     abuse,     conspiracy       and     solicitation     to   commit

 premeditated    cold     calculate     murder     by   inciting,   encouraging,

 directing, and orchestrating inmate on inmate stabbings by the

 defendants[.]”       (Id. at 14 (spelling corrected)).



                                         5
Case 2:19-cv-00236-JES-NPM Document 102 Filed 08/10/21 Page 6 of 30 PageID 568



        Plaintiff       asserts    that   Defendant    Kiekenapp    attempted    to

 “cover up” the destruction of his property by asserting that two

 other large boxes of legal work that were already in the property

 room were the boxes at issue On September 11, 2018.                    (Doc. 25 at

 16).     He asserts that, as a result, he lost access to his “newly

 discovered/present alibi/witnesses & colorable factual innocence

 claim.”      (Id.)

        Plaintiff generally seeks injunctive relief and damages from

 all defendants.         (Doc. 25 at 19–31).

        B.     Motions to Dismiss

        On October 1, 2020, Plaintiff filed a motion seeking to

 dismiss Defendants Sanchez, Strubbe, Jackson, and Roberts from the

 complaint.        (Doc. 76).      The defendants have filed no response to

 Plaintiff’s motion, and the Court considers it unopposed.

        On October 1, 2020, Defendants Norwood, Kiekenapp, Scudera,

 Matson, Gjerde, Myers, McManus, and Hannan (“Desoto Defendants”)

 moved to dismiss Plaintiff’s SAC for: (1) failure to exhaust

 administrative remedies; (2) failure to state a claim upon which

 relief      may   be   granted;    (3)   failure     to   comply   with   pleading

 requirements; and (f) qualified immunity.                 (Doc. 79).      Plaintiff

 responded to the Defendants’ motion with a general restatement of

 his allegations and a denial that any of his claims are subject to

 dismissal.        (Doc. 86).



                                           6
Case 2:19-cv-00236-JES-NPM Document 102 Filed 08/10/21 Page 7 of 30 PageID 569



        On December 22, 2020, Defendants Centurion Healthcare and

 Sandra Peterson filed a motion to dismiss Plaintiff’s SAC.               (Doc.

 96).    These defendants argue that Plaintiff does not mention them

 in   the    SAC   except   in    the   request   for   relief.   (Id.   at   1).

 Plaintiff has not filed a response in opposition to Defendants

 Centurion Healthcare and Sandra Peterson’s motion to dismiss.

 However, the Court will review the SAC to see whether Plaintiff

 has stated a claim against them.

                            II.    Standards of Review

        A.    Motions to Dismiss

        On a motion to dismiss, this Court accepts as true all the

 allegations in the complaint and construes them in the light most

 favorable to the plaintiff.            Jackson v. BellSouth Telecomms., 372

 F.3d 1250, 1262-63 (11th Cir. 2004).              Further, this Court favors

 the plaintiff with all reasonable inferences from the allegations

 in the complaint.      Stephens v. Dep’t of Health & Human Servs., 901

 F.2d 1571, 1573 (11th Cir. 1990) (“On a motion to dismiss, the

 facts stated in [the] complaint and all reasonable inferences

 therefrom are taken as true.”)                However, the Supreme Court has

 explained that factual allegations must be more than speculative

 as follows:

              While a complaint attacked by a Rule 12(b)(6)
              motion to dismiss does not need detailed
              factual allegations, a plaintiff’s obligation
              to provide the grounds of his entitlement to


                                           7
Case 2:19-cv-00236-JES-NPM Document 102 Filed 08/10/21 Page 8 of 30 PageID 570



            relief   requires   more   than   labels   and
            conclusions, and a formulaic recitation of the
            elements of a cause of action will not do.
            Factual allegations must be enough to raise a
            right to relief above the speculative level.

 Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007) (internal

 citations and quotation marks omitted).         Further, courts are not

 “bound to accept as true a legal conclusion couched as a factual

 allegation.”    Papasan v. Allain, 478 U.S. 265, 286 (1986).

       In Ashcroft v. Iqbal, 556 U.S. 662 (2009), the Supreme Court,

 referring to its earlier decision in Twombly, set forth a two-

 pronged approach to evaluating motions to dismiss.               First, a

 reviewing court must determine whether a plaintiff’s allegation is

 merely an unsupported legal conclusion that is not entitled to an

 assumption of truth.      Next, the court must determine whether the

 complaint’s factual allegations state a claim for relief that is

 plausible on its face.        Iqbal, 556 U.S. at 679.        Evaluating a

 complaint under Rule 12(b)(6) is “a context-specific task that

 requires the reviewing court to draw on its judicial experience

 and common sense.”     Id.

       B.   Exhaustion

       Under section 1997e(a) of the Prison Litigation Reform Act

 (PLRA):

            No action shall be brought with respect to
            prison conditions under section 1983 of this
            title, or any other Federal law, by a prisoner
            confined in any jail, prison, or other


                                      8
Case 2:19-cv-00236-JES-NPM Document 102 Filed 08/10/21 Page 9 of 30 PageID 571



               correctional facility until such administrative
               remedies as are available are exhausted.

 42   U.S.C.    §   1997e(a).   The    United   States    Supreme   Court   has

 explained that exhaustion must be “proper.”             Woodford v. Ngo, 548

 U.S. 81, 93 (2006).       “Proper exhaustion demands compliance with

 an agency’s deadlines and other critical procedural rules because

 no adjudicative system can function effectively without imposing

 some orderly structure on the course of its proceedings.”             Id. at

 90-91.    In other words, an institution’s requirements define

 proper exhaustion.      Jones v. Bock, 549 U.S. 199, 218 (2007).

       Thus, prisoners must do more than simply initiate grievances;

 they must also appeal any denial of relief through all levels of

 review that comprise the administrative grievance process.            Bryant

 v. Rich, 530 F.3d 1368, 1378 (11th Cir. 2008).            Additionally, the

 Supreme Court has explained that “the PLRA’s text suggests no

 limits on an inmate’s obligation to exhaust—irrespective of any

 ‘special circumstances.’        And that mandatory language means a

 court may not excuse a failure to exhaust, even to take such

 circumstances into account.”         Ross v. Blake, 136 S. Ct. 1850, 1856

 (2016).    Furthermore, an inmate who files an untimely grievance

 or simply spurns the administrative process until it is no longer

 available fails to satisfy the exhaustion requirement of the PLRA.

 Johnson v. Meadows, 418 F.3d 1152, 1157-59 (11th Cir. 2005);

 Additionally, “[t]he only facts pertinent to determining whether


                                        9
Case 2:19-cv-00236-JES-NPM Document 102 Filed 08/10/21 Page 10 of 30 PageID 572



 a prisoner has satisfied the PLRA’s exhaustion requirement are

 those that existed when he filed his original complaint.”                 Smith

 v. Terry, 491 F. App’x 81, 83 (11th Cir. 2012).

       The PLRA’s exhaustion requirement is designed to “afford [ ]

 corrections officials time and opportunity to address complaints

 internally before allowing the initiation of a federal case.”

 Porter v. Nussle, 534 U.S. 516, 524–25 (2002).                 A grievance

 suffices to exhaust a claim if it puts the prison on adequate

 notice of the problem for which the prisoner seeks redress. To

 provide adequate notice, the prisoner must provide the level of

 detail required by the prison’s regulations.             Jones v. Bock, 549

 U.S. 199, 218 (2007).           Section 1997e(a) of the PLRA requires a

 prisoner    to   provide   in    his   administrative    grievance   as    much

 relevant information about his claims as he can reasonably provide.

 Brown v. Sikes, 212 F.3d 1205, 1210 (11th Cir. 2000).

       The Eleventh Circuit Court of Appeals directs the district

 courts to consider failure to exhaust in a motion to dismiss

 instead of a motion for summary judgment.               Bryant v. Rich, 530

 F.3d 1368, 1374-75 (11th Cir. 2008) (“[A]n exhaustion defense []is

 not ordinarily the proper subject for a summary judgment; instead,

 it should be raised in a motion to dismiss, or be treated as such

 if raised in a motion for summary judgment.”) (internal quotation

 omitted).     In cases, such as this one, in which the defendants



                                        10
Case 2:19-cv-00236-JES-NPM Document 102 Filed 08/10/21 Page 11 of 30 PageID 573



 allege    that   a   prisoner     has    not   exhausted   his   administrative

 remedies, courts are permitted to hear evidence outside of the

 record.    Id. at 1377 n. 16.           Accordingly, the parties may submit

 documentary evidence concerning the exhaustion issue, and doing so

 will not require the conversion of the motion to dismiss into one

 for summary judgment.           Id.     In addition, the district court may

 resolve factual questions concerning a plaintiff’s alleged failure

 to exhaust, as long as the factual disputes do not decide the

 merits and the parties had sufficient opportunity to develop a

 record.    Bryant, 530 F.3d at 1376.

       To determine whether a complaint should be dismissed for

 failure    to    exhaust    administrative      remedies,    the    court      first

 considers the factual allegations in the defendant’s motion to

 dismiss    and    those    in    the   plaintiff’s   response,      and   if    they

 conflict, the court must accept, for purposes of the motion, the

 plaintiff’s version of the facts as true.            See Turner v. Burnside,

 541 F.3d 1077, 1082 (11th Cir. 2008).                If, in that light, the

 defendant is entitled to have the complaint dismissed for failure

 to exhaust administrative remedies, it must be dismissed.                 Id.     If

 the court determines that the complaint is not subject to dismissal

 at step one, “the court then proceeds to make specific findings in

 order     to    resolve    the    disputed     factual     issues    related     to

 exhaustion.”      Id.     “Once the court makes findings on the disputed



                                           11
Case 2:19-cv-00236-JES-NPM Document 102 Filed 08/10/21 Page 12 of 30 PageID 574



 issues of fact, it then decides whether under those findings the

 prisoner has exhausted his available administrative remedies.”

 Id.

                              III. Discussion

       A.    Plaintiff has not stated a claim against Defendant
             Centurion Healthcare or Sandra Peterson.

       Defendants Centurion Healthcare and Sandra Peterson assert

 that Plaintiff does not mention them in the body of the SAC, and

 in fact, his only reference to Centurion Healthcare is in his

 request for relief.      (Doc. 96 at 4).     In the request for relief,

 Plaintiff asserts that he needs medical care for the injuries he

 suffered on September 11, 2018 and October 18, 2014.           (Doc. 25 at

 22–23).    He provides no facts to suggest that Defendants Centurion

 Healthcare or Sandra Peterson denied him care on any occasion or

 committed any constitutional violation.

       Rule 8 of the Federal Rules of Civil Procedure requires that

 a complaint contain “a short and plain statement of the claim

 showing that the pleader is entitled to relief[.]”            Fed. R. Civ.

 P. 8(a)(2).    The purpose of Rule 8 is to give notice to the other

 party and not to formulate issues or fully summarize the facts

 involved.     Clausen & Sons, Inc. v. Theo. Hamm Brewing Co., 395

 F.2d 388, 390 (8th Cir. 1968).         In the case of a pro se action,

 the Court will construe the complaint more liberally than it would

 pleadings drafted by lawyers.          Hughes v. Rowe, 449 U.S. 5, 9


                                      12
Case 2:19-cv-00236-JES-NPM Document 102 Filed 08/10/21 Page 13 of 30 PageID 575



 (1980).     Nevertheless,    pro   se    litigants    are   not   exempt    from

 complying with the requirements of the Federal Rules of Civil

 Procedure, including Rule 8(a)(2)’s pleading standard.               See Moon

 v. Newsome, 863 F.2d 835, 837 (11th Cir. 1989) (stating that pro

 se litigants are “subject to the relevant law and rules of court,

 including the Federal Rules of Civil Procedure”).

       The bare allegations in Plaintiff’s complaint do not comply

 with Rule 8.      They do not provide Defendants Centurion Healthcare

 or Sandra Peterson with notice of their alleged wrongs.             Moreover,

 as pleaded, the complaint does not state a constitutional claim.

 Therefore, Defendants Centurion and Sandra Peterson’s motion to

 dismiss    will    be   granted.   Plaintiff’s       claims   against      these

 defendants are dismissed under Rule 8 and for failure to state a

 claim upon which relief may be granted.        Fed. R. Civ. P. 12(b)(6). 2




       2The dismissal is without prejudice to Plaintiff filing a
 new case against Defendant Centurion based upon its alleged failure
 to provide adequate health care. Plaintiff’s claims of inadequate
 health care are unrelated to the claims that Defendant Hannan
 interfered with Plaintiff’s legal work or that Defendant Matson
 retaliated against him for filing grievances. If claims are not
 related to the same basic issue or incident, then they must be
 raised in a separate suit to prevent confusion and to ensure that
 Plaintiff pays the required filing fees. See George v. Smith, 507
 F.3d 605, 607 (7th Cir. 2007) (“Unrelated claims against different
 defendants belong in different suits, not only to prevent the sort
 of morass that this 50-claim, 24-defendant suit produced, but also
 to ensure that [plaintiffs] pay the required filing fees[.]”).


                                         13
Case 2:19-cv-00236-JES-NPM Document 102 Filed 08/10/21 Page 14 of 30 PageID 576



       B.    Plaintiff has failed to exhaust his administrative
             remedies or failed to state a claim on which relief
             may be granted against the remaining defendants.

       The Desoto Defendants argue that Plaintiff did not exhaust

 most of the claims against them, and as a result, this Court must

 dismiss the unexhausted claims.             (Doc. 78 at 8–19).    They also

 urge that Plaintiff has failed to state a claim against any

 defendant and has not complied with Rule 8’s pleading standards.

 (Id. at 19–25, 25–27).

       The grievance procedure applicable to Florida prisoners is

 set out in section 33-103 of the Florida Administrative Code.

 Section    33-103   contemplates   a    three-step   sequential   grievance

 procedure: (1) informal grievance; (2) formal grievance; and then

 (3) administrative appeal.      Dimanche v. Brown, 783 F.3d 1204, 1211

 (11th Cir. 2015). Informal grievances are handled by the staff

 member responsible for the particular area of the problem at the

 institution; formal grievances are handled by the warden of the

 institution; and administrative appeals are handled by the Office

 of the Secretary of the FDOC.      See Fla. Admin. Code. §§ 33-103.005–

 103.007. To exhaust these remedies, prisoners ordinarily must

 complete these steps in order and within the time limits set forth

 in section 33-103.011, and must either receive a response or wait




                                        14
Case 2:19-cv-00236-JES-NPM Document 102 Filed 08/10/21 Page 15 of 30 PageID 577



 a certain period of time before proceeding to the next step.                      See

 id. § 33-103.011(4). 3

       The    Desoto   Defendants    have       submitted      the   declaration    of

 Florida     Department   of    Corrections      Operational         Analyst   Lawanda

 Sanders Williams.        (Doc. 78-1).         Ms. Williams explains that, to

 exhaust the grievance procedure, a prisoner must “file an informal

 grievance at the inmate’s facility, a formal grievance with the

 warden’s office, and then and appeal to the Secretary of the FDOC.

 Once this process has been completed by the inmate, he has properly

 exhausted his administrative remedies.”             (Id. at 1).        Accordingly,

 to   have   exhausted    a    grievance       against   any    Desoto    Defendant,

 Plaintiff must have appealed the institution’s denial of the

 grievance to the FDOC.

              1.   Defendants Sanchez, Kiekenapp, Scudera, Jackson,
                   Gjerde, Strubbe, and McManus.

       Ms. Williams attests that she searched all grievance appeals

 related to the Desoto Defendants and that Plaintiff filed no

 grievance     appeals    related    to    Defendants       Sanchez,      Kiekenapp,



       3
       For certain types of grievances, including “grievance[s] of
 reprisal,” prisoners may elect to skip the first two steps and
 file a grievance directly with the Secretary of the FDOC. Fla.
 Admin. Code. § 33-103.005(1). A “grievances of reprisal” is “[a]
 grievance submitted by an inmate alleging that staff have taken or
 are threatening to take retaliatory action against the inmate for
 good faith participation in the inmate grievance procedure.” Id.
 § 103.002(9). However, Plaintiff does not allege that he filed
 any grievance of reprisal directly with the FDOC.


                                          15
Case 2:19-cv-00236-JES-NPM Document 102 Filed 08/10/21 Page 16 of 30 PageID 578




 Scudera, Jackson, Gjerde, Strubbe, or McManus.              (Doc. 78-1 at 2). 4

 Although Plaintiff generally avers that he did in fact exhaust all

 of his claims (Doc. 86 at 5), he offers no evidence or explanation

 to counter Ms. Williams’s sworn statements.             The Court finds the

 Desoto Defendants’ evidence on this issue (the signed declaration

 of Lawanda Sanders Williams and her printout showing the search of

 Plaintiff’s grievance appeals since December 1, 2015) to be more

 credible than Plaintiff’s unsupported assertions that he exhausted

 his claims.

       Accordingly,     all    claims    against     Defendants      Kiekenapp,

 Scudera, Gjerde, and McManus are dismissed for Plaintiff’s failure

 to properly exhaust his administrative remedies. 42 U.S.C. §

 1997e(a).

             2.    Defendant Norwood

       Mw.   Williams   attests   that       Plaintiff   mentioned      Defendant

 Norwood in grievance appeals 19-6-5730, 19-6-08063, 19-6-08064,

 and 20-6-07751. (Doc. 78-1 at 2).           Therefore, the Court will look

 at the informal and formal grievances underlying these appeals to

 discern     whether    they   exhausted       Plaintiff’s     claims     against

 Defendant Norwood.



       4 Plaintiff  voluntarily  dismissed   Defendants  Sanchez,
 Strubbe, and Jackson from this action (Doc. 76). Therefore, the
 Court need not consider whether Defendant properly exhausted his
 claims against them.


                                        16
Case 2:19-cv-00236-JES-NPM Document 102 Filed 08/10/21 Page 17 of 30 PageID 579



        On January 1, 2019, Plaintiff filed an informal grievance

 accusing Defendant Matson of attempting to promote inmate violence

 against Plaintiff.      (Doc. 78-2 at 60).         Notably, Plaintiff does

 not allege that he was actually attacked.           (Id.)   Plaintiff filed

 a formal grievance on this issue on January 16, 2019.           (Id. at 58–

 59).     In the formal grievance, Plaintiff complained that his

 informal    grievance    was   denied     solely   on   Defendant    Matson’s

 statement and that nobody had interviewed Plaintiff’s witnesses.

 (Id. at 58).       Defendant Norwood denied the formal grievance,

 noting that the rosters showed that Defendant Matson’s duties did

 not involve deciding which dorms were sent to the commissary.

 (Id. at 59).

        Plaintiff filed a grievance appeal on January 30, 2019 (19-

 6-5730).    (Doc. 78-2 at 57).      Plaintiff complained—for the first

 time—that Defendant Norwood had not adequately investigated his

 grievance, and restated that Defendant Matson used “the canteen as

 a management tool.”       (Id.)     The FDOC denied the appeal with a

 notation that the grievance had been appropriately addressed at

 the institutional level.        (Id at 55).        Although this series of

 grievances exhausted a retaliation claim against Defendant Matson,

 the separate issue of Defendant Norwood’s alleged misconduct in

 handling the grievance process was not exhausted.

        Likewise,   Plaintiff      filed    informal     grievances    against



                                      17
Case 2:19-cv-00236-JES-NPM Document 102 Filed 08/10/21 Page 18 of 30 PageID 580



 Defendant Matson on December 12, 2009 (Doc. 78-2 at 115) and

 December 26, 2019. (Id. at 78, 83–84).                   Each time, Plaintiff

 alleged that Defendant Matson engaged in retaliation, and when

 those grievances were denied, he filed formal grievances. (Id.)

 Each time Defendant Norwood denied the formal grievances. (Id.)

 Thereafter, Plaintiff complained in the grievance appeals (19-6-

 08063, 19-6-08064, and 20-6-07751) that Defendant Norwood did not

 properly investigate his claims.               (Id. at 75, 80–81, 112-13).

 However, to exhaust claims against Defendant Norwood, Plaintiff

 needed    to   file   an   informal    grievance,       formal    grievance,      and

 grievance appeal based upon Defendant Norwood’s behavior—not the

 behavior of another defendant.               Accordingly, Plaintiff’s claims

 against Defendant Norwood are dismissed for failure to properly

 exhaust his administrative remedies.             42 U.S.C. § 1997e(a).

       The claims against Defendant Norwood are subject to dismissal

 for   a   different   reason   as     well.      Plaintiff’s      claims   against

 Defendant Norwood appear to be based solely upon her denial of his

 grievances without taking corrective action.                   An allegation that

 a prison official denied grievances does not “support a finding of

 constitutional violations on the part of” the defendant.                     Raske

 v. Dugger, 819 F. Supp. 1046, 1054 (M.D. Fla. 1993); Thomas v.

 Poveda, 518 F. App’x 614, 618 (11th Cir. 2013) (“[T]he prison

 grievance      procedure     does     not     provide     an     inmate    with    a



                                         18
Case 2:19-cv-00236-JES-NPM Document 102 Filed 08/10/21 Page 19 of 30 PageID 581



 constitutionally protected interest.”) (internal citations and

 quotations omitted); Smith v. Tifft, No. 3:12cv171/RV/CJK, 2013 WL

 5913796, at *9 (N.D. Fla. Oct. 31, 2013) (“[M]erely denying a

 grievance,       without     personally       participating      in       the

 unconstitutional conduct brought to life by the grievance, is

 insufficient     to   establish   §   1983   liability.”);    Gallagher    v.

 Shelton, 587 F.3d 1063, 1069 (10th Cir. 2009) (“[D]enial of a

 grievance, by itself without any connection to the violation of

 constitutional rights alleged by plaintiff, does not establish

 personal participation under § 1983.”)

       Plaintiff does not assert that Defendant Norwood actually

 prevented him from filing a grievance or personally participated

 in Defendant Matson’s allegedly retaliatory behavior—rather, he

 appears to fault her for denying grievances that he believed had

 merit.     This does not establish personal participation under

 section 1983.     Therefore, in addition to being unexhausted, the

 claims against Defendant Norwood are dismissed for failure to state

 a claim on which relief may be granted.         Fed. R. Civ. P. 12(b)(6).

             3.    Defendant Matson

       As discussed above, Plaintiff appears to have exhausted the

 grievance procedures as to certain retaliatory actions taken by

 Defendant Matson.      However, Plaintiff’s SAC is too confusing and

 the allegations too conclusory for this Court to determine whether



                                       19
Case 2:19-cv-00236-JES-NPM Document 102 Filed 08/10/21 Page 20 of 30 PageID 582



 he has stated a First Amendment retaliation claim against this

 defendant, and the claims against Defendant Matson are dismissed

 under Rules 8, 10, and 12(b)(6) of the Federal Rules of Civil

 Procedure.     Plaintiff will be allowed to file a third amended

 complaint stating his claims against Defendant Matson.            However,

 if Plaintiff files a third amended complaint, he must ensure that

 he properly alleges a violation of the First Amendment.

       For a prisoner to state a First Amendment retaliation claim

 under section 1983, he must establish that: (1) his speech or act

 was constitutionally protected; (2) the defendant’s retaliatory

 conduct adversely affected the protected speech; and (3) there is

 a causal connection between the retaliatory actions and the adverse

 effect on the speech.      Douglas v. Yates, 535 F.3d 1316, 1321 (11th

 Cir. 2008).     A prisoner’s filing of a grievance concerning the

 conditions of his imprisonment is protected speech under the First

 Amendment.    Id.   The adverse action that the inmate suffers as a

 result of the prison official’s alleged retaliation must be such

 that it “would likely deter a person of ordinary firmness from

 engaging in such speech[.]”       Smith v. Mosley, 532 F.3d 1270, 1276

 (11th Cir. 2008).     The second element of the cause of action thus

 requires “an objective standard and a factual inquiry.”              Id. at

 1277.    The third element, whether there was a causal connection

 between the retaliatory acts and the adverse effect on the speech,



                                      20
Case 2:19-cv-00236-JES-NPM Document 102 Filed 08/10/21 Page 21 of 30 PageID 583



 “asks    whether   the   defendants   were    subjectively     motivated    to

 discipline    because    [the   prisoner]    complained   of   some   of   the

 conditions of his confinement.”            Id. at 1278.    If Plaintiff is

 unable to allege (or will not be able to prove) each element of a

 First Amendment retaliation claim, he must remove this defendant

 from his complaint.

             4.     Defendant Hannan

       On September 18, 2018, Plaintiff filed an informal grievance

 against Defendant Hannan.        (Doc. 78-2 at 13).       He asserted that,

 because he was shackled and was carrying other items, it was

 impossible for him to carry two large boxes of his legal work to

 a bus.    (Id.)    Plaintiff complained that Defendant Hannan told him

 that, if he could not carry the boxes, she would declare them

 abandoned.    (Id. at 13–14).     He states that Defendant Hannan said

 she was “sick” of Plaintiff’s grievances and she would “just shred

 that sh*t.”      (Id. at 14).   Plaintiff alleged that Defendant Hannan

 had a “personal vendetta” against him and a “known history &

 reputation of abusing [Plaintiff] and other inmates.”            (Id.)     The

 grievance was denied with a notation that Plaintiff had refused an

 opportunity to place his items on the bus.          (Id. at 13).

       After the informal grievance was denied, Plaintiff filed a

 formal grievance on October 5, 2018 that expanded his claims to

 accuse Defendant Hannan of wanting him to leave the boxes so that



                                       21
Case 2:19-cv-00236-JES-NPM Document 102 Filed 08/10/21 Page 22 of 30 PageID 584



 she could “screen & destroy [his] legal work in both of [his legal

 boxes in order [to] sabotage [his] pending court proceedings.”

 (Doc. 78-2 at 11).     Defendant Norwood denied the formal grievance,

 noting that the response to the informal grievance adequately

 addressed Plaintiff’s issue.        (Id. at 12).        She further stated

 that    Plaintiff’s     “legal    materials    will     be   forwarded   to

 [Plaintiff’s] current location in accordance with policy.”            (Id.)

 Plaintiff filed a grievance appeal (18-6-47212) on October 23,

 2018.     (Doc. 78-2 at 8–10).       Plaintiff again asserted that he

 could not have carried the legal boxes to the bus.             (Id. at 8).

 He raised (for the first time) the issue that Defendant Hannan was

 aware that he had a “no heavy lifting pass.”          (Id. at 9).   Finally,

 he asserted that Defendant Hannan threw away half of the legal

 material in his boxes.      (Id. at 10).

        The only other appeal in which Defendant Hannan is mentioned

 (19-6-991) grieves a claim of inadequate medical treatment from

 Centurion Health for injuries received on September 11, 2018, but

 it does not grieve Hannan’s (or any other defendant’s) use of force

 against Plaintiff or any other actions on the part of Defendant

 Hannan.    (Doc. 78-2 at 53–54).

        Liberally construing the grievances, the Court finds that

 Plaintiff exhausted a claim that Defendant Hannan interfered with

 Plaintiff’s access to the Court when she did not allow him to bring



                                      22
Case 2:19-cv-00236-JES-NPM Document 102 Filed 08/10/21 Page 23 of 30 PageID 585



 his work on the bus and/or destroyed his legal material.                    However,

 the Court finds no other exhausted claims against Defendant Hannan.

 Accordingly, all other claims against Defendant Hannan, including

 any claims for excessive force, are dismissed for failure to

 exhaust.     42 U.S.C. § 1997e(a).

       Although   Plaintiff      appears       to    have    exhausted    his   claims

 against Defendant Hannan for destruction of legal materials, his

 SAC is too confusing and the allegations too conclusory for this

 Court to determine whether he has stated a claim against Defendant

 Hannan, and the claims against her are dismissed under Rules 8,

 10, and 12(b)(6) of the Federal Rules of Civil Procedure.

       Plaintiff will be allowed to file a third amended complaint

 stating his access claim against Defendant Hannan.                         However,

 Plaintiff appears to argue that the destruction of his legal

 materials automatically interfered with his right of access to the

 courts.    This is not the case.         Prisoners have a fundamental right

 of access to the courts under the First Amendment.                  Lewis v. Casey,

 518   U.S.    343,   346     (1996).      However,          even   the   intentional

 destruction    of    legal    material    by       prison    officials    does   not,

 standing alone, establish a constitutional interference claim.

 The United States Supreme Court has established that in order to

 have standing to bring a claim for denial of access to the courts,

 the inmate must establish that he suffered an actual injury to a



                                          23
Case 2:19-cv-00236-JES-NPM Document 102 Filed 08/10/21 Page 24 of 30 PageID 586



 non-frivolous     claim   as   a   result    of    the   defendants’   alleged

 interference.     Lewis, 518 U.S. at 349; see also Bass v. Singletary,

 143 F.3d 1442, 1445 (11th Cir. 1998).             An “actual injury” does not

 occur “without a showing that such a claim has been lost or

 rejected, or that the presentation of such a claim is currently

 being prevented.”      Root v. Towers, 238 F.3d 423 (6th Cir. 2000)

 (citing Lewis, 518 U.S. at 354-56).          In other words, an inmate who

 claims that his access to the courts was interfered with fails to

 state a claim unless he shows actual prejudice to his litigation.

 If Plaintiff is not able to allege (or will not be able to prove)

 each element of a First Amendment access claim, he must remove

 this defendant from this complaint.

             5.    Defendant Myers

       The only allegation against Defendant Myers is that she was

 named in an injunction.        (Doc. 25 at 11).       Accordingly, Defendant

 Myers is dismissed from this action for failure to state a claim

 upon which relief can be granted.           Fed. R. Civ. P. 12(b)(6).

             6.    Defendant “Desoto Annex”

       To bring a viable section 1983 action, the defendant sued

 must be an entity that is subject to suit.               Dean v. Barber, 951

 F.2d 1210, 1214 (11th Cir. 1992).           Specifically, the defendant in

 a section 1983 action must be a “person.”             42 U.S.C. § 1983.   The

 Desoto Annex is a building, not a person, and is not a viable



                                       24
Case 2:19-cv-00236-JES-NPM Document 102 Filed 08/10/21 Page 25 of 30 PageID 587



 defendant    under   section     1983.        Moreover,    Plaintiff       does   not

 explain why he sues the Desoto Annex, and he does not identify any

 particular state officer sued in an individual capacity.                   Finally,

 to   the   extent    Plaintiff    seeks       redress     against    the    Florida

 Department of Corrections (which runs the Desoto Correctional

 Institution), the FDOC is a state agency.                  Absent a legitimate

 abrogation of immunity by Congress or a waiver of immunity by the

 state being sued, the Eleventh Amendment is an absolute bar to

 suit by an individual against a state agency.                   See Edelman v.

 Jordan, 415 U.S. 651 (1984); Hans v. Louisiana, 134 U.S. 1 (1890).

 See also Siskos v. Sec’y, Dep’t of Corr., 817 F. App’x 760, 766

 (11th Cir. 2020) (recognizing that the FDOC is an entity of the

 State of Florida and “immune from suit for money damages under the

 Eleventh Amendment”).

       Because Plaintiff has not stated a claim against the Desoto

 Annex, all claims against this defendant are dismissed for failure

 to state a claim upon which relief may be granted.                  See 28 U.S.C.

 § 1915(e)(2)(B)(ii) (requiring dismissal when a court determines

 that a plaintiff who is proceeding in forma pauperis fails to state

 a claim on which relief may be granted).

       C.    Plaintiff may file an amended complaint against
             Defendants Hannan and Matson and certain unserved
             parties if he wishes to proceed.

       To proceed in this action, Plaintiff may file a third amended



                                          25
Case 2:19-cv-00236-JES-NPM Document 102 Filed 08/10/21 Page 26 of 30 PageID 588



 complaint against Defendants Hannan and Matson and—to the extent

 the    claims    are     related    and     fully   exhausted—any    unserved

 defendants.      In filing his third amended complaint, Plaintiff

 shall not set forth the facts in a narrative chronology, but

 instead he must put the facts in sequentially numbered paragraphs.

 Rule 10 of the Federal Rules of Civil Procedure requires that all

 averments of claim “shall be made in numbered paragraphs” and

 limited to “a statement of a single set of circumstances.”                Id.

 Additionally, Rule 8 requires that pleadings include a short and

 plain statement of facts showing that the pleader is entitled to

 relief.    Id.   In amending his complaint, Plaintiff is required to

 comply with these minimal pleading standards.

       Plaintiff must name as defendants only those persons who are

 responsible for a particular alleged constitutional violation.

 Further, he must clearly describe how each named defendant is

 involved in the alleged constitutional violation.                Although the

 complaint     need     not   set   forth    detailed   factual   allegations,

 Plaintiff must provide more than mere labels and conclusions, and

 the factual allegations “ must be enough to raise a right to relief

 above the speculative level.”              Twombly, 550 U.S. at 555.     Mere

 conclusory statements in support of a “threadbare recital” of the

 elements of a cause of action will not suffice.             Iqbal, 556 U.S.

 at 678.     The law requires more “than an unadorned the-defendant-



                                        26
Case 2:19-cv-00236-JES-NPM Document 102 Filed 08/10/21 Page 27 of 30 PageID 589



 unlawfully-harmed-me accusation.”          Id.   However, Plaintiff should

 avoid including irrelevant facts or using legal jargon or excessive

 adjectives in his amended complaint.

       Finally, Plaintiff should note that an amended complaint

 supersedes the filing of the initial complaint and becomes the

 operative pleading.      Knisk v. SunTrust Banks, Inc., 654 F.3d 1194,

 1202 (11th Cir. 2011).      Thus, Plaintiff’s third amended complaint

 must be complete, including all related claims he wishes to raise,

 and must not refer to the initial complaint.            It must be neatly

 and legibly written and shall not exceed 25-pages in length. 5

                              IV.    Conclusions

       Accordingly, it is now ORDERED:

       1.    Plaintiff’s    motion    to    dismiss   Defendants   Sanchez,

             Strubbe, Jackson, and Roberts from this action (Doc. 76)

             is GRANTED.     All claims against these defendants are

             DISMISSED and the Clerk is directed to terminate Betty

             Sanchez, Kimberly Strubbe, Jeanette Jackson, and Ms.

             Roberts as defendants in this action.

       2.    All claims against the DeSoto Annex are DISMISSED with

             prejudice for failure to state a claim on which relief




       5The Court will return, without reading, the third amended
 complaint if it does not comply with these rules.


                                       27
Case 2:19-cv-00236-JES-NPM Document 102 Filed 08/10/21 Page 28 of 30 PageID 590



             can be granted.       The Clerk is directed to terminate the

             Desoto Annex as a defendant in this action.

       3.    Defendants Centurion Healthcare and Sandra Peterson’s

             Motion to Dismiss (Doc. 96) is GRANTED. All claims

             against   Defendants      Centurion     Healthcare   and   Sandra

             Peterson are DISMISSED for failure to state a claim on

             which relief can be granted. 6         The Clerk is directed to

             terminate Centurion Healthcare and Sandra (FNU) Peterson

             as defendants in this action.

       4.    Defendants Norwood, Kiekenapp, Scudera, Matson, Gjerde,

             Myers, McManus, and Hannan’s motion to dismiss (Doc. 78)

             is GRANTED.

             a. All claims against Defendants Lori Norwood, Katherine

                Kiekenapp, Carmen Scudera, Ted Gjerde, and Richard

                McManus     are   DISMISSED   for   Plaintiff’s   failure   to

                exhaust his administrative remedies. The Clerk is

                directed to terminate each of these defendants in this

                action. 7




       6The dismissal is without prejudice to Plaintiff filing his
 medical claims in a separate lawsuit.
       7The dismissal is without prejudice to Plaintiff re-filing
 an action against these defendants after he has fully exhausted
 his administrative remedies.


                                       28
Case 2:19-cv-00236-JES-NPM Document 102 Filed 08/10/21 Page 29 of 30 PageID 591



             b. All claims against Defendant Myers are DISMISSED for

                failure to state a claim upon which relief may be

                granted.    The Clerk is directed to terminate Tracy

                Myers as a defendant in this action.

             c. Plaintiff’s     First        Amendment   retaliation    claims

                against Defendant Wayne Matson are DISMISSED with

                leave to amend.

             d. Plaintiff’s excessive force claims against Defendant

                Sandra Hannan are DISMISSED for failure to exhaust

                his   administrative         remedies.    Plaintiff’s   First

                Amendment access to the court claims against Defendant

                Hannan are DISMISSED with leave to amend.

       5.    If Plaintiff choses to continue with this action, he

             must file a Third Amended Complaint, no more than 25-

             pages long, within TWENTY-ONE (21) DAYS from the date on

             this Order.    Failure to comply within the allotted time

             (or explain the failure to do so) will result in the

             dismissal of this action without further notice.

       DONE AND ORDERED in Fort Myers, Florida on August 10th, 2021.




                                        29
Case 2:19-cv-00236-JES-NPM Document 102 Filed 08/10/21 Page 30 of 30 PageID 592



 SA:   FTMP-2

 Copies furnished to:
 Counsel of Record
 Unrepresented Parties




                                      30
